Citation Nr: 1001320	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-22 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Propriety of a reduction from a 50 percent rating to a 30 
percent rating for posttraumatic stress disorder (PTSD), 
effective from May 1, 2008.

2.  Entitlement to an increased rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1999 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

(The decision below addresses the propriety of the reduction 
that was made regarding the Veteran's PTSD rating.  The 
separate issue of whether the Veteran is entitled to an 
increased rating for PTSD is addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  Following a September 2007 VA examination, the RO 
proposed to reduce the rating for service-connected PTSD from 
50 percent to 30 percent.

2.  By a rating decision dated in February 2008, the RO 
implemented the reduction, effective May 1, 2008.

3.  A comparison of the medical evidence upon which a 50 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction did not 
reflect improvement in the Veteran's service-connected PTSD.




CONCLUSION OF LAW

The reduction of the 50 percent rating to a 30 percent rating 
for PTSD was not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 2007 rating action, the RO in Salt Lake City 
proposed a reduction of the rating for the Veteran's service-
connected PTSD from 50 percent to 30 percent based on 
findings made in a September 2007 VA examination report.  The 
Veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in October 2007.

By that letter, the Veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 3.105(e) 
and § 3.105(i) (2007).  The Veteran did not request a hearing 
or submit additional evidence in response to the letter.

Subsequently, the RO in Seattle issued a February 2008 rating 
decision by which it reduced the rating for the Veteran's 
PTSD to 30 percent.  Given the chronology of the process 
described above, the Board finds that the RO complied with 
the procedures required under 38 C.F.R. § 3.105(e) for 
reducing the Veteran's disability rating by notifying him of 
his rights and giving him an opportunity for a hearing and 
time to respond.

The Board must next address whether a reduction was 
warranted.  The Veteran contends that the reduction was not 
warranted and that the 50 percent rating should be restored.  
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's PTSD was initially found to be 50 percent 
disabling based on evidence primarily from an October 2005 VA 
psychiatric examination report.  The RO evaluated the 
Veteran's disability under Diagnostic Code 9411 for PTSD.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2007).

The October 2005 examination report indicated that the 
Veteran's PTSD was manifested by symptoms that included:  
depression, anxiety, nightmares, sleep impairment, avoidance, 
isolation, anger, irritability, startle response, 
hypervigilance, difficulty concentrating, some memory loss, 
flattened affect, and panic attacks about twice per month.  
At the time, the Veteran was unmarried with a significant 
other and had a typical relationship with his siblings.  It 
was noted that he had been working full time at Lowes and 
Pepsi.  His relationships with his co-workers and supervisors 
were good.  In general, the Veteran had difficulty 
establishing effective relationships because of his mood 
swings.  The examiner provided a diagnosis of PTSD and 
assigned a GAF (global assessment of functioning) score of 
50.  VA treatment records reflected similar symptoms.  This 
evidence provided the basis for the 50 percent rating.

The September 2007 VA psychiatric examination, on which the 
RO based the reduction, indicated that the Veteran's PTSD 
continued to be manifested by similar symptoms.  Among those 
noted by the examiner were:  depression, anxiety, nightmares, 
sleep impairment, avoidance, isolation, irritability, 
hypervigilance, and difficulty concentrating.  Memory loss 
and panic attacks were not specifically referred to by the 
examiner, but those symptoms were not excluded.  The Veteran 
had married since the last examination and continued to work 
for Pepsi.  One symptom that appeared to be less severe was 
the Veteran's affect, which was considered to be congruent 
instead of flattened.  PTSD was again the provided diagnosis 
and the GAF score was slightly higher at 55 than the previous 
50.

In this case, the Board finds that the evidence contained in 
the September 2007 examination report did not reflect 
improvement in the Veteran's service-connected PTSD.  In 
fact, much of the symptomatology described by the examiner 
was identical to the symptomatology described in the October 
2005 examination.  Notably, when the rating was reduced, the 
RO relied partly on the fact that the Veteran was working 
full time and that the September 2007 report indicated that, 
unlike the past, he was not currently experiencing suicidal 
ideation.  However, the Veteran was working full time in the 
same position at the time of the October 2005 examination and 
suicidal ideation was not used as a basis for the initial 
rating of 50 percent.  Additionally, the difference in GAF 
scores is not so significant to be indicative of actual 
improvement.

Although the evidence available to the RO at the time the 
reduction was effectuated is of great importance, the Board 
finds consideration of the post-reduction evidence 
informative of whether the Veteran's PTSD had demonstrated 
actual improvement.  First, the Veteran provided seemingly 
credible testimony at a hearing before the Board in October 
2009.  He stated that his PTSD had not improved at the time 
of the September 2007 examination and, if anything, had 
worsened.  Second, in April 2009, the Veteran was seen at the 
VA Medical Center (VAMC) in Salt Lake City, Utah, for 
inpatient treatment to address, in part, his PTSD.  Previous 
records do not indicate that the Veteran received inpatient 
treatment in the past.  Such treatment is not indicative of 
actual improvement in a disability.  Therefore, the post-
reduction evidence does not tend to support the idea that the 
Veteran's PTSD improved subsequent to the October 2005 VA 
examination.

Because a comparison of the medical evidence upon which a 50 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction did not 
reflect improvement in the Veteran's service-connected PTSD, 
the reduction effectuated in February 2008 was not warranted.  
Thus, the Board concludes that restoration of the 50 percent 
rating sought by the Veteran is granted.


ORDER

The reduction of the disability rating for PTSD was not 
warranted; a restoration of the 50 percent rating from May 1, 
2008, is granted.


REMAND

The Board finds that further development is necessary 
regarding the issue of entitlement to an increased rating for 
PTSD.  The RO considered this separate issue when it reduced 
the Veteran's rating from 50 percent to 30 percent.  The 
claim was considered to be on appeal in the most recent 
supplemental statement of the case (SSOC) that was issued in 
September 2009.

The September 2007 VA psychiatric examination was the last VA 
compensation examination of the Veteran's PTSD.  As noted 
previously, treatment records from the Salt Lake City VAMC 
document that the Veteran was seen for inpatient treatment in 
April 2009 to address, in part, his PTSD symptoms.  
Additionally, the Veteran provided testimony indicating that 
symptoms associated with his service-connected PTSD have 
worsened.  Therefore, in view of this information, the Board 
finds that the Veteran should be afforded a VA compensation 
examination to assess the current degree of disability of his 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, the Veteran should be sent a notice letter in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claim was initially adjudicated sua sponte after 
the Veteran was scheduled for a periodic examination.  As a 
result, a VCAA letter was not furnished to the Veteran prior 
to the adjudication of the claim.  In February 2009, the 
Veteran was sent a notice letter containing the general 
criteria for assigning disability ratings and the specific 
rating criteria set forth in the diagnostic code for 
evaluating PTSD.  However, the letter did not inform the 
Veteran of the information and evidence necessary to 
substantiate the claim or which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See, e.g., Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Thus, a proper VCAA letter should be 
sent to the Veteran.

It appears that the Veteran continues to receive treatment at 
the mental health clinic at the Salt Lake City VAMC.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a proper VCAA notice letter to 
the Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim for an increase for 
his service-connected PTSD.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain updated treatment records from 
the Salt Lake City VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify the degree of social 
and occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  The report of examination must 
include the complete rationale for all 
opinions expressed.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to an 
increased rating for PTSD.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


